Case 2:21-cv-04409 Document 1-1 Filed 08/05/21 Page 1 of 9 PageID #: 5




              Exhibit                       NA"
                                                    **t                   -     t':t
                                              --t
NYSCEF   DOC. NO.Case
                  ].  2:21-cv-04409 Document 1-1 Filed 08/05/21 Page 2 of RECETVED
                                                                          9 PageID NYSCEF
                                                                                   #: 6 : t2/:-1,/2020




                    SLIPREME COIJRT OF THE STATE OF NEW YORK                              Index No.:
                    COUNTY OF NASSAU                                                      Date Purchased:
                                                                                          SUMMONS
                    ALLISON VITULLI and VICTOR VITULLI,
                                                                                          Plaintiff designates Nassau
                                            Plaintiffs,                                   County as the place of trial.

                                    - against -                                           The basis of venue is:
                                                                                          Plaintiffs' residence
                    TARGET CORPORATION,
                                                                                          Plaintiffs reside at:
                                            Defendant.                                    52 Commonwealth Street
                                                                                          Franklin Square, NY 11010
                                                                       ------------x
                                                                                          County of NASSAU

                  To the abovenamed Defendantl

                           You are hereby summoned to answer the complaint in this action, and to serve a copy of
                  your answer, or, if the complaint is not served with this summons, to serve a notice of appeatance
                  on the plaintiffs attorneys within twenty days after the service of this surlmons, exclusive of tho
                  day of service, where service is made by delivery upon youpersonally within the state, or, within
                  30 days after completion of service where service is made in any other manner. In case of your
                  failure to appear or answer, judgment will be taken against you by default for the relief demanded
                  in the complaint.

                  Dated:         Garden City, New York
                                    /o7 -//-/11


                                                                              G. DELL
                                                                        & DEAN, PLLC
                                                                              for Plaintiffs
                                                                  ALLISON VITULLI and
                                                                  VICTOR VITULLI
                                                                  1225 Franklin Avenue, Suite 450
                                                                  Garden City, New York 11530
                                                                  (s16) 880-e700

                  TO:    TARGET CORPORATION
                         1000 Nioollet Mall
                         Minneapolis, MN 55403




                                                          'lafQ
NYSCEF DOC.   NO.Case
                  ].  2:21-cv-04409 Document 1-1 Filed 08/05/21 Page 3 ofRECETVED  #: 7 : t2 / 1'1'/2020
                                                                          9 PageIDNYSCEF




                   SUPREME COI,JRT OF THE STATE OF NEW YORK
                   COUNTY OF NASSAU                                                 Index No.:
                                                                                    Date Purchased:
                   ALLISON VITULLI       ANd    VICTOR VITULLL
                                                                                    \/ERIFIED COMPLAINT
                                          Plaintiffs,

                                  - against -

                   TARGET CORPORATION,

                                          Defendant.




                         Plaintiffs, by their attorneys DELL & DEAN, PLLC, complaining of the Defendant,

                  respectfully allege, upon irformation and belief, as follows:


                                           AS AIID FOR A FIRST CAUSE OF ACTION
                                                oN BEHAI,T Or ALLISON VITULI,I


                          1.     That at all times herein mentioned, Plaintiffs were, and still are, husband and wife

                  and are residents of the County of Nassau, State of New York,

                         2.      That at all times herein mentioned, the f)efendant TARGET CORPORATION

                  was and still is a domestic corporation, a foreigu corporation or other legal ontity duly organized

                  and existing under and by virtue of the laws of the State of New York.

                         3.      That at all times herein mentioned, the Defendant TARGET CORPORATION

                  maintained a principal place of business in the County of Hennepin, State of Minnesota.




                                                                   2




                                                        laFQ
         .   -t.rvv.-v                                                            t   -'J
                                                     -tt   --t
NYSCEF   DOC. NO.Case
                  ].  2:21-cv-04409 Document 1-1 Filed 08/05/21 Page 4 of RECETVED
                                                                          9 PageID NYSCEF
                                                                                   #: 8 ? t2/Lt/2020



                                4.      That on ilr/ray 22,2018, and at all times herein mentioned, the promises located at

                         999 Corporate Drive, Westbury, County of Nassau, State of New York was owned by Defendant

                         TARGET CORPORATION

                                 5.     That at all times herein mentioned, the Detbndant TARGET CORPORATION,

                         through their agents, servants, employees, and/or assigns, owned, operated, managed, maintained,

                         possessed, supervised, repaired, constructed, altered and controlled the premises, fixtures and

                         appurtenances, Iocated at999 Corporate Drive, Westbury, County of Nassau, State of New York.

                                6,      That on }',day 22,2018, and at all times herein mentioned, the above-mentioned

                         premises, fixtures and appurtenances, was owned, operated, managed, maintained, possessed,

                         supervised, repaired, constructed, altered and controlled by Defendant TARGET

                         CORPORATION.

                                7.      That on May 22,2018, and at all times herein mentioned, it was the duty         of

                         Defendant TARGET CORPORATION to own, operate, manage, maintain, repair, control,

                         inspect, construct and supervise the premises, fixtures and appurtenances, located at999

                         Corporate Ddve, Westbury, in the County of Nassau, State of New York, in a reasonably safe

                         condition.

                                8.      That at all times herein mentioned, Defendartt TARGET CORPORATION had a

                         non-delegable duty to maintain the premises in a reasonably safe condition and free of dangers

                         and hazards to those persons lawfully thereat, including Plaintiff     ALLISON VITULLI.

                                9.      That on May 2Z,z}l&,PlaintiffALLISON                VITULLI   was lawfully at the

                         above-mentioned location.




                                                                              3




                                                                     nf   a
                                                                 "
NYSCEF DOC.   NO.Case
                  1   2:21-cv-04409 Document 1-1 Filed 08/05/21 Page 5 of RECEIVED
                                                                          9 PageID NYSCEF
                                                                                   #: 9 : L2/Lt/2020




                          10,    That on May 22,2018, while     PIaintiffALLISONVITIILLI           was lawfully atthe

                  aforesaid location, she was caused to sustain severe and permanent injuries.

                          11.    The above mentioned oaclrnence, and the results thereof, was caused wholly and

                  solely by the negligence and breach of duty of the Defendant TARGET CORPORATION

                  and/or said Defendant's servants, agents, employees and/or licensees in the ownership, operation,

                  management, maintenance and control of the aforesaid premises as follows: in the hiring, training

                  and retention of incompetent personnel; in the failure to keep the aforementioned premises in a

                  reasonably safe condition from hazards, nuisances, trapJike conditions and otherwise dangerous

                  conditions; in failing to properly hire, hain and retain personnel at the aforesaid premises; and the

                  Defendant TARGET CORPORATION was otherwise negligent, careless and reckless.

                          12.    The above mentioned occurrence, and the results thereof, were causetl wholly and

                  solely by the negligence and breach of duty of the Defendant TARGET CORPORATION

                  and/or said Defendant's servants, agents, employees and/or licensees in the ownership, inspection,

                  operation, management, maintenance and control of the aforesaidpremises.

                          13,    That no negligence on the part of the PlaintifIALLISON        VITULLI     contributed to

                  the occurrence alleged herein in any manner whatsoever.

                          14.    That as a result of the foregoing, Plaintiff ALLISON VITULLI was caused to

                  sustain serious injuries and to have suffered pain, shock, mental anguish; that these injuries and

                  their effects will be permanent; and as a result of said injuries, Pleintiff ALLISON VITULLI has

                  been caused to incuro and   will continue to incw,   expenses for medical care and attention; and, as a

                  further result, PlaintiffALLISON    VITULLI was, and will       continue to be, rendered unable to

                  perforrn Plaintiffs normal activities and duties and'has sustained aresultant loss therellom.


                                                                       4




                                                         A^Fa
NYSCEF DOC.     Case
              NO. 1  2:21-cv-04409 Document 1-1 Filed 08/05/21 Page 6 of 9 PageID #:
                                                                         RECEIVED    10 I 12/Ll/2020
                                                                                  NYSCEF




                            15.       By reason of the foregoing, Plaintiff ALLISON         VITIILLI    has been damaged     in

                  an amount which exceeds the         jwisdictional limits of all lower courts which would otherwise have

                  jurisdiction herein.

                                              AS AND FOR A SECOND CAUSE OF ACTION
                                                   oN BETIALT-pF VTGTOB VITULLI

                            16.       Plaintiffs reallege, repeat and reiterate paragraphs
                                                                                           o'1"
                                                                                                through "15"    as though more


                  fully   set   forth at length herein.

                            17.       That at all times hereinafter mentionedo PlaintiffVICTOR         VITULLI     was the

                  spouse of the Plaintiff     ALLISON VITULLI             and as such was entitled to the society, services and

                  consortium of his spouse ALLISON           VITULLI.

                            18.       That by reason ofthe foregoing, PlaintiffVICTOR           YITULLI    was deprived of the

                  society, services and consortium of the PlaintiffALLISON              VITULLI     and shall forever be

                  deprived.of said society, services and consortium.

                            19,       That by reason of the foregoing, PlaintiffVICTOR          VITULLI    was damaged in an

                  amount which exceeds the jurisdictional limits of all lower courts which would otherwise have

                 juisdiction herein.

                      WHEREFORE, Plaintiffs ALLISON VITUI,LI rnd VICTOR VITULLI pray lbrjudgment

                  against the Defendant TARGET CORPORATION on behalf of the within Causes of Action in

                  amounts which exceed the jurisdictional limits of all lower courts which would otherwise have

                 jurisdiction herein, together with the costs and disbusements of this action.




                                                                            5




                                                             q        Q
                                                                 ^F
NYSCEF DOC.     Case
              NO. 1  2:21-cv-04409 Document 1-1 Filed 08/05/21 Page 7 of 9RECETVED
                                                                           PageID #: 11 | L2/]-1,/2020
                                                                                   NYSCEF




                  Dated:   Garden City, New York


                                                                etc.



                                                                   G. DELL
                                                                 & DEAN, PLLC
                                                          Attorneys for Plaintiff
                                                          ALLISON VITIJLLI and
                                                          VICTOR VITULLI
                                                          1225 Franklin Avenue, Suite 450
                                                          Garden City, New Yo* 11530
                                                          (516) 880-e700




                                                            6




                                                   4nfQ
                                                                      3v-v
                                                         -4t    --t
NYSCEF          Case
         DOC. NO. 1  2:21-cv-04409 Document 1-1 Filed 08/05/21 Page 8 of RECETVED
                                                                         9 PageID #: 12 I L2/]-1,/2020
                                                                                  NYSCEF




                                                               YERIFICATION

             STATE.OF NEW            YORK        )
                                  . ./           )ss.:
             coLINrY op          lVassad         )



                 ,    i; r1/l-son         tl /u//t ' , being d'ly swonq deposes and says:
                 '   , I am the plaintiffin    the   within aahon;

                       I bavo    read the following SITMMONS AI'{D VBRIFIED COMPLAINT and beliove              fte

             same is   to be tue to my knowledge; the same is true to my knowledge exoept     as   to those mattars

             tlierei:n stated to be alleged on information and belief and as to those matters I believE them to be

             bue.




             Swornto beJore me this
              Day of
                      '/)ezt.       20'(j'
                                              //n
                                h
                                DONNA    M'   PARENT
                                             NEW YORK
                     ,!CTARY PUBLIC-STATE OF
                          '         No.01PA6008225
                               ()rrali{iod in Suflotk County
                       I,ay   Commission Expires 02-1 6-2023




                                                                      1^€Q
                                                           --   t --,
NYSCEF DOC,     Case
              NO. 1  2:21-cv-04409 Document 1-1 Filed 08/05/21 Page 9 of 9 PageID #:
                                                                         RECETVED    13
                                                                                  NYSCEF. 1-2/t1"/2020




               Index No:
               SUPREME COURT OF THE STATE OF NEW YORK
               COUNTY OF NASSAU

               ALLISON VITULLI and VICTOR VITULLI,

                                                     Plaintiffs,

                                           -against-

               TARGET COR-PORATION,

                                                   Defendant.



                                              SUMMONS AND VEzuFIED COMPLAINT


                                                                 DELL& DEAN, PLLC
                                                                 Attorneys fp1 Plalntiff
                                                           1225 Franklin Avenue, Suite 450
                                                            Garden City, New York 11530
                                                                        (516) 880-9700

               Pursuotrt to 22 NYCRR 130-1,1-a, the urulersigned, on attomE! admilled lo ptocilce in the court olNev Yor* filsle, ccillfics lhul,
               upon infornnlion and bclletand rcrconoEle lnquir
               1t, (l) the contenilons conlained in the nnnevd fucumenl ote                xnd thot (2) itlhe mnexd docutttnt it an inltlaling
               plmding, (i) the mqllu vas not ohlnlned through lllegal condua, or lhat     wafi lhe
               iltegal cotnlucl an not paniclpating ln lhe maltcr ot sharlng in any
               claimsfor pctsonnl lnJury or wronglitl defith, the nuttter was aot obtolned          of 22 NYCRR 1200.4t4,

               uatect:
                         /J -//-;O
                                                                          Print                       G. Dell




               PLEASE TAKE NOTICE
                           That the within is a (certified) true copy of an
               NOTICE OF Entered in the o!fice of the clerk of thewithin-named Court on
               Entry
                               That an Order ofwhich is a true copywill be presentedfor settlemenl to lhe
               NOTICE      OF  Hon.                                                     , ane of the judges of the
               within-named Court,
               SETTLEMENT             aT
                                    on                                                                20                 ,at
               M,
               Dated:


                                                                 DELL& DEAN, PLLG
                                                                 Auorneysfor Plalntiff
                                                           1225 Franklin Avenue, Suite 450
                                                            Garden City, New York 11530
                                                                        (sl6) 880-9700




                                                                          Q   nf   Q
